Denial of a new trial after conviction of voluntary manslaughter was not error.
                       DECIDED SEPTEMBER 25, 1942.
The defendant was convicted of voluntary manslaughter. His motion for new trial was overruled and he excepted.
1. The special ground assigns error because the court charged on the law of voluntary manslaughter. The defendant contends that the evidence did not authorize a charge on voluntary manslaughter. The judge certified in his order overruling the motion for new trial that the defendant requested the court to charge the law applicable to voluntary manslaughter. This being true the defendant is not in a position to complain. Norris v.State, 40 Ga. App. 232 (149 S.E. 158): "A party will not be heard to complain of an error which he has invited; and instructions complained of which are in accord with requests to charge presented by the complaining party are not ground for a new trial." See also Howard v. State, 115 Ga. 245
(41 S.E. 654). The evidence, however, warranted the charge on voluntary manslaughter.
2. In view of what is said hereinbefore, the general grounds are also without merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.